DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:
Claim 5: claim 5 is dependent on claim 4, therefore “the opening structure” should be read as “the opening region” to maintain continuity with the language of claim 4;
Claim 12: claim 12 is dependent on claim 10, therefore “an optical sensor” in claim 12 should be read as “the optical sensor”, since claim 10 already recites “an optical sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (2019/0235653, of record).

Regarding claim 1, Chen discloses a screen frame (at least 1, substrate, 2, light blocking layer; [0018] teaches the substrate may be a touch screen), comprising a light-transmitting member (at least 4, semi-transparent layer); wherein the light-transmitting member is configured to absorb and/or reflect light ([0051] teaches 4, semi-transparent layer, has a reflection function), such that a light flux passing through the light-transmitting member is less than a light flux of incident light (at least [0036]).

Regarding claim 2, Chen discloses the screen frame of claim 1, wherein an absorption rate or a reflection rate for the incident light of the light-transmitting member is greater than a transmission rate for the incident light (at least [0036] teaches a transmittance of visible light at a wavelength of 550 nm to be below 10%, thus the reflection rate is viewed to be greater than the transmission rate).

Regarding claim 3, Chen discloses the screen frame of claim 1, wherein the light-transmitting member is provided at an edge of the screen frame (Figure 5 depicts 4, semi-transparent layer, to be provided at a top edge of 1, substrate and inner edges of 2, light blocking layer).



Regarding claim 5, as best understood, Chen discloses the screen frame of claim 4, wherein the light-transmitting member blocks the opening region and the light-transmitting member is aligned with a region around the opening (Figure 5).

Regarding claim 6, Chen discloses the screen frame of claim 1, wherein the light-transmitting member comprises: a light-transmitting shielding layer, reflecting or absorbing light (4, semi-transparent layer; [0051] teaches 4, semi-transparent layer, has a reflection function); and a transparent substrate (3, protection layer; [0017] teaches 3, protection layer, may be made of a transparent material), bearing the light-transmitting shielding layer and connected with the screen frame (Figure 5).

Regarding claim 7, Chen discloses the screen frame of claim 6, wherein the light-transmitting shielding layer is coated on the surface of the transparent substrate; or, the light-transmitting shielding layer is sandwiched inside two transparent substrates (Figure 5 depicts 4, semi-transparent layer, is indirectly coated on 3, protection layer).



Regarding claim 9, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 1 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).

Regarding claim 10, Chen discloses a terminal (Figure 8) comprising an optical sensor (Figure 8, sensor) and the screen frame of claim 1 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0062]); and wherein the optical sensor is configured to function based on the light flux passing through the light-transmitting member (at least [0045]).

Regarding claim 11, Chen discloses the terminal of claim 10, wherein the terminal includes at least two optical sensors (at least [0003, 0057] teach various sensors and corresponding function holes), and the light-transmitting member covers light-sensing surfaces of the at least two optical sensors (at least [0045, 0062]).

Regarding claim 12, as best understood, Chen discloses the terminal of claim 10, wherein the terminal further comprises: a light transmitting side edge (Figure 5, top 

Regarding claim 13, Chen discloses the terminal of claim 10, wherein the optical sensor selected from at least one of the following: a structured light module, an optical fingerprint recognition module, an optical distance monitoring module, and a camera module (at least [0057]).

Regarding claim 14, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 2 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).

Regarding claim 15, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 3 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).

Regarding claim 16, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 4 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).

Regarding claim 17, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 9 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

Regarding claim 18, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 2 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

Regarding claim 19, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 3 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

Regarding claim 20, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 4 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872